PER CURIAM.
Appellant raises three issues in this appeal from the final judgment in this marital dissolution case. We affirm the first two issues without further discussion, but we reverse and remand as to the third for the reason explained below.
During the final hearing and with the tacit agreement of the court, the parties stipulated that the issue of appellee’s request for attorney’s fees and costs would not be addressed at the final hearing and that instead the court would rule on that *343issue following the later submission of affidavits by counsel. Without entertaining such affidavits or holding a hearing, the court, nevertheless, awarded appellee $4500 in attorney’s fees in the final judgment. Appellant argues that this was error, and we agree. See Vick v. Vick, 675 So.2d 714, 718 (Fla. 5th DCA 1996); Lickle v. Lickle, 606 So.2d 391 (Fla. 4th DCA 1992). Accordingly, we reverse the trial court’s award of attorney’s fees and remand for the court to reconsider this issue following submission of affidavits per the parties’ stipulation. See Krueger v. Krueger, 689 So.2d 1277, 1279 (Fla. 2d DCA 1997). In all other respects the final judgment of the court is affirmed..
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.